Citation Nr: 0928156	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Waco, Texas 
that denied service connection for a cardiac disorder. 

The case was remanded in January 2008.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran's current cardiovascular disorders have not been 
shown by medical evidence to have been caused by any incident 
of service; arteriosclerosis and  hypertension were not 
manifested within the first postservice year.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2004.  Subsequent notice was provided 
to the Veteran in letters dated in March 2006, June 2006, and 
April 2008 and the claim was readjudicated in a July 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and obtained a medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that he has a cardiovascular disorder 
that was incurred in or aggravated by military service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arteriosclerosis, 
cardiovascular-renal disease, including hypertension, or 
endocarditis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service treatment records reflect that on enlistment medical 
examination in November 1966, the Veteran's heart and 
vascular system were listed as normal.  His blood pressure 
was 120/80, and a chest X-ray study was negative.

A March 1970 electrocardiogram (ECG) showed a normal sinus 
rhythm with premature ventricular complexes.  A March 1970 
operative report reflects that the Veteran's surgery was 
delayed because of a cardiac arrythmia.  An April 1970 ECG 
showed normal sinus rhythm with premature atrial contraction.

In an October 1970 report of medical history, the Veteran 
denied a history of palpitation or pounding heart, and denied 
hypertension.  He gave a history of chest pain or pressure.  
The reviewing examiner noted that the Veteran's chest pain 
with flu in 1968 was treated and resolved with no 
complications or sequelae.  On separation medical examination 
in October 1970, the Veteran's heart and vascular system were 
listed as normal.  His blood pressure was 112/70.  A chest X-
ray study was negative.  

Private medical records from Kaiser Permanente dated from 
1974-2000 reflect treatment for a variety of conditions.  A 
heart abnormality was not noted until 1998.  A November 1998 
treatment note reflects that the Veteran's blood pressure was 
first tested at 145/78, and then as 120/80.  The examiner 
noted that the Veteran had an episode of atrial fibrillation 
during his annual physical examination.  He noted that an ECG 
showed atrial fibrillation and left bundle branch block with 
normal sinus rhythm.  The pertinent diagnostic impression was 
history of atrial fibrillation with normal sinus rhythm.  A 
December 1998 Holter monitor study showed that there was an 
underlying sinus rhythm with an interventricular conduction 
abnormality.  There were frequent premature atrial 
contractions, and occasional short runs of what appeared to 
be supraventricular tachycardia.  No definite atrial 
fibrillation was noted.

VA medical records reflect that in January 2001, the Veteran 
was seen for the first time in primary care.  He denied a 
history of hypertension or a cardiac disorder.  He denied 
chest pain or dyspnea.  His blood pressure was 176/93.  The 
examiner diagnosed hypercholesterolemia and noted that the 
Veteran's blood pressure was elevated.  VA medical records 
reflect treatment for hypertension since 2002.  An early May 
2003 treatment note reflects that the Veteran reported that 
he had just been discharged from Hillcrest Baptist Medical 
Center for congestive heart failure.  He requested VA 
cardiology follow-up.  A May 2003 primary care note reflects 
diagnoses of atrial fibrillation - new onset, congestive 
heart failure, and hypercholesterolemia.  The Veteran 
reported that he had a family history of heart attacks 
(specifically, his mother and brother).  A March 2003 chest 
X-ray study showed cardiomegaly.

A June 2003 VA cardiology consultation report reflects that 
the Veteran had been referred for atrial fibrillation and 
congestive heart failure, and his past medical history was 
significant for hypertension, and hypercholesterolemia.  The 
Veteran related that three months ago, he noticed progressive 
shortness of breath, easy fatigue, feeling tired and having 
dyspnea upon climbing one flight of stairs.  On May 5, 2003, 
he was not able to lie flat in bed due to shortness of breath 
and had swelling of his ankles.  He went to Hillcrest Baptist 
emergency room and was found to be in congestive heart 
failure and also atrial fibrillation.  He was treated and 
since then felt better.  He denied a history of acute 
rheumatic fever, heart murmur, and previous myocardial 
infarction.  The diagnostic impression was chronic atrial 
fibrillation with history of congestive heart failure 
currently compensated, hypertension, and left bundle branch 
block.  A March 2004 VA central nervous system evaluation 
shows that the Veteran reported that he was diagnosed with 
congestive heart failure in 2002.  Subsequent VA medical 
records reflect treatment for atrial fibrillation, congestive 
heart failure, hypertension, obesity and 
hypercholesterolemia.

At an April 2009 VA examination, the examiner noted that he 
had reviewed the Veteran's service treatment records and 
commented on the pertinent findings.  He noted that a March 
1970 ECG showed a normal sinus rhythm with premature 
ventricular complexes, and arrhythmia was not diagnosed.  He 
also noted that an April 1970 ECG showed normal sinus rhythm 
with premature atrial fibrillation, and that there was no 
diagnosis of a cardiovascular condition or congestive heart 
failure.  The Veteran reported that from 1972 to 2002 he had 
no heart problems or diagnosis.  The examiner noted that the 
Veteran's medical records showed diagnoses of hypertension 
since 2002, hyperlipidemia since 2000, atrial fibrillation 
since 2003 with left bundle branch block in 2003, and 
congestive heart failure since 2003.  The examiner noted that 
a December 2008 chest X-ray study showed mild congestive 
heart failure and borderline cardiac enlargement.  A March 
2008 ECG showed atrial fibrillation, left bundle branch 
block, and no significant change since 2003.  The examiner 
diagnosed chronic congestive heart failure and chronic atrial 
fibrillation needing medical therapy.  

The examiner opined that the Veteran's currently diagnosed 
chronic atrial fibrillation and congestive heart failure were 
related to ischemic cardiomyopathy because the Veteran had 
risk factors for it since 2000.  He stated that the Veteran's 
current heart diagnosis was less likely than not related to 
his military service.  He added that the Veteran's service 
treatment records showed no cardiac arrhythmia diagnosis or 
treatment, and he had no diagnosed heart condition after 
service until 2002.  He opined that the Veteran's atrial 
fibrillation and congestive heart failure were secondary to 
ischemic cardiomyopathy because of the Veteran's risk factors 
of hyperlipidemia and hypertension since 2000.  His 
congestive heart failure was variable secondary to atrial 
fibrillation, which is related to hypertension.  The 
essential hypertension was noted from 2001 onward.  He 
concluded that the Veteran did not have any cardiac 
arrhythmia or ischemic cardiomyopathy diagnosed in service 
and he did not have any diagnosis of congestive heart failure 
in service.

The Board has considered the Veteran's assertions that he 
experienced cardiac arrythmia during and after service and 
incurred a cardiovascular disorder in service.  With respect 
to the Veteran's own contentions, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465 (1994).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it 
is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).

The claim on appeal is based on the contention that the 
current cardiovascular disorders were incurred or aggravated 
by service many years ago.  In this case, when the Veteran's 
post-service medical records are considered (which indicate 
that the claimed conditions began in the late 1990s and early 
2000s), the Board finds that the medical evidence outweighs 
the Veteran's contentions that he has cardiovascular 
disorders that are related to his military service.

Moreover, the April 2009 VA examiner has reviewed the 
Veteran's claims file, including his service treatment 
records and post-service medical records, and opined that the 
current cardiovascular disorders, hypertension, atrial 
fibrillation and congestive heart failure, were not incurred 
in service.  The Board places great weight on this competent 
and probative evidence.

Moreover, the Board finds that the extensive treatment 
records from Kaiser Permanente during the intervening period 
and the length of time between the Veteran's separation from 
active duty in 1970 and first being diagnosed with atrial 
fibrillation over 20 years later in 1998 is persuasive 
evidence against continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  


In summary, the record fails to show competent and probative 
evidence of chronic cardiovascular disease in service or for 
many years thereafter, and the preponderance of the evidence 
is against a finding that the condition is due to or 
aggravated by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiovascular disease is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


